NO. 07-08-0175-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               SEPTEMBER 23, 2008
                         ______________________________

                                   EDWIN DEGRAFF,

                                                             Appellant

                                            V.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

                FROM THE 64th DISTRICT COURT OF HALE COUNTY;

             NO. B16020-0505; HON. ROBERT W. KINKAID, PRESIDING
                      _______________________________

                              Abatement and Remand
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Edwin DeGraff appeals his conviction for aggravated sexual assault of a

child. On June 16, 2008, the clerk’s record was filed. The reporter’s record was due on

July 11, 2008. Two extensions of that deadline have been granted to date. However, the

court reporter has now filed her third extension.

       Accordingly, we abate this appeal and remand the cause to the 64th District Court

of Hale County (trial court) for further proceedings. Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1. when the reporter’s record can reasonably be filed (given the length of
       trial and size of the record) in a manner that does not unduly delay the
       prosecution of this appeal, and,

       2. whether an alternate or substitute reporter should or can be appointed to
       complete the record in a timely manner.

       The trial court shall 1) execute findings of fact and conclusions of law addressing

the foregoing issues, and 2) cause to be developed a supplemental clerk’s record

containing its findings of fact and conclusions of law and all orders it may issue as a result

of its hearing in this matter.     Additionally, the district court shall then cause the

supplemental record to be filed with the clerk of this court on or before October 23, 2008.

Should further time be needed by the trial court to perform these tasks, then same must

be requested before October 23, 2008.

       It is so ordered.

                                                  Per Curiam



Do not publish.




                                              2